SIXTA & ASSOCIATES, P.C.
                                           ATTORNEYS AT LAW
For the Firm:                                  117 E. Edgewood Dr.                          Pearland Office:
DON J. SIXTA***                             Friendswood, Texas 77546                  2225 CR 90, Suite 121
djs@sixtalaw.us                                Office: 281-317-8666                   Pearland, Texas 77584
                                                Fax: 281-317-8667                      Office: 281-485-4366
                                                                                         Fax: 281-485-4721
W. DAVID TOROK*
dt@sixtalaw.us
TERRY W. VANDERPOOL**                                                                      * Licensed in TX
twv@sixtalaw.us                                                                     ** Licensed in TX & PA
                                                                                 *** Licensed in TX, PA, NE
                                                                                        & US Supreme Court




         June 12, 2015


         Clerk
         Fourteenth Court of Appeals
         301 Fannin
         Suite 245
         Houston, Texas 77002


         RE: COA Number: 14-14-00854-CV; Trial Court Cause Number 2011-47964;
         Community Management, LLC v. Cutten Development, LP and Davis Development,
         Inc.; Trial Court: 127th Judicial District Court of Harris County, Texas.


         Dear Clerk:

         This office represents Appellant Community Management. Please find enclosed for
         filing in your usual and customary manner: Appellant’s Motion For Extension Of Time
         To File Brief.


         Thank you.


         Very truly yours,


         __/s/ W. David Torok______
         W. David Torok, Esq.


         WDT/cs
         enc.

         Cc w/ enc.:     Ian Faria, Esq.